Pezman, J. Claimant seeks to recover the sum of $1,000.00 for services rendered as a physician in performing certain autopsies at the direction of the Warren G. Murray Children’s Center. On or about the 7th day of June, 1968, claimant and respondent entered into a stipulation, which reads as follows: “The report of the Department of Mental Health, dated May 3, 1968 (a copy of which is attached hereto, marked exhibit A, and, by this reference, incorporated herein and made a part hereof), shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will he introduced by either party. “The Commissioner to which this case has been assigned and the court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $1,000.00. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” It appears that the reason for non-payment was the lapse of an appropriation. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Gr. Sierra, is hereby awarded the sum of $1,000.00.